       Case 5:18-cv-00902-PRW Document 9 Filed 11/01/18 Page 1 of 19


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

1.    Stephen Brown, a single Individual          )
                                                  )
                           Plaintiff              )
vs.                                               )   Case No. 5:18-cv-00902-R
                                                  )
2.    Elephant Talk North America Corporation, )
                                                  )
             - AND -                              )
                                                  )
3.    Elephant Talk Communications Corp.,         )
                                                  )
4.    Pareteum Corporation, successor in interest )
                                                  )
                           Defendants             )      ATTORNEY LIEN CLAIMED

                            FIRST AMENDED COMPLAINT

      COMES NOW the Plaintiff, and, allege and state as follows:

                             JURISDICTIONAL MATTERS

1.    Plaintiff Stephen Brown is a resident of Oklahoma County, Oklahoma.

2.    Defendant Elephant Talk North America Corporation, is a Delaware Corporation

      (“ETNA”) owned and operated by Elephant Talk Communications Corp. (listed on the

      exchange under the ticker “ETAK”), and registered to do business in the State of

      Oklahoma. ETNA and ETCC operated together and jointly with regard to the allegations

      of this petition and Steven van der Velden operated as CEO of each Company. At all

      times relevant, Defendant’s principal office in the United States of America was at 9705

      N. Broadway Ext, Suite 200, Oklahoma City, OK 73114 and 3600 NW 138th St STE. 102

      Oklahoma City, OK 73134. Currently, ETNA’s principal place of business in in New

      York City.   Elephant Talk North America Corporation changed its name and does

      business as Pareteum North America. For all purposes herein Defendant Pareteum North

      America shall be referenced herein as ETNA.


                                              1
      Case 5:18-cv-00902-PRW Document 9 Filed 11/01/18 Page 2 of 19


3.   ETCC, is a corporation organized under the laws of the State of Delaware with its

     principal place of business in New York, New York, maintained its corporate office in

     Oklahoma City up to 2015, and is a party to the Purchase Agreement. ETCC made a joint

     promise regarding compensation to Plaintiff pursuant to 15 Okla. Stat. § 175, and is

     therefore a party to this action. Alternatively, ETCC is the real party in interest, and

     ETNA is an Alter Ego of ETCC.        Alternatively, ETNA is an instrument of fraud and a

     device created by ETCC to avoid the consequences of its improper, fraudulent and illegal

     conduct in the State of Oklahoma and the United States of America.            Elephant Talk

     Communications Corp. (ETCC), effected a name change, effective November 1, 2016, to

     Pareteum (TEUM) who operates from 1185 Avenue of the Americas, New York, New

     York 10036. For all purposes herein the Defendant Pareteum shall be referenced herein as

     ETCC.

4.   The parties entered into written employment agreements titled: 1) “Consultancy

     Agreement for a Definite Period of time” (“Consultancy Agreement”) [Exhibit 1] and 2)

     “Side Letter to the Consultancy Agreement for a Definite Period of Time” (“Side Letter”)

     [Exhibit 2]. (Together these two agreements are referenced herein as the “Agreement”).

             “In the event of inconsistency between the APA, the Consultancy Agreement, or
             this Side Letter the terms of the Side Letter shall prevail in the first instance and
             thereafter the APA will be considered definitive.” Exhibit 2: Side Letter, Bullet
             Point 4, page 1 of 2 pages.

             “This Side Letter is subject to the laws of the state of Oklahoma without regard to
             any choice of law argument” Exhibit 2: Side Letter, Bullet Point 4, Page 2 of 2
             pages.

5.   The Defendant solicited the employment of the Plaintiff, and drafted the employment

     Agreement without any negotiation from Plaintiff.         The employment consulting was

     based from Defendant’s global headquarters office in Oklahoma City, and the contract

     was to be performed in Oklahoma.

                                               2
       Case 5:18-cv-00902-PRW Document 9 Filed 11/01/18 Page 3 of 19


6.    This Court has jurisdiction and venue is proper in the United States District Court

      pursuant to 28 U.S.C. §1332 for the Western District of Oklahoma which is the residence

      of Plaintiff who is a citizen of Oklahoma, and all Defendants are foreign Corporations

      with citizenship in New York. The events giving rise to the compliant occurred in the

      State of Oklahoma and in Oklahoma City. The Contracts were to be performed in

      Oklahoma. The amount in Controversy is in excess of $75,000.00.

                                    FACTUAL BACKGROUND

7.    On or about April, 1 2013, both Defendant ETNA and its parent company ETCC entered

      into an asset purchase agreement (“APA”) to purchase the assets of Telnicity, LLC, an

      Oklahoma Limited Liability Company, with its primary offices located at 9705 N.

      Broadway Ext, Suite 200, Oklahoma City, Oklahoma County, Oklahoma. (“Telnicity”)

      Plaintiff was a consultant to Telnicity prior to the APA.

8.    Telnicity’s business assets and operations became the sole initial source of operations in

      North America for ETCC, through its wholly owned subsidiary Defendant ETNA.

9.    Telnicity and ETNA’s primary business is providing wireless advice and services in

      relation to U.S. based wireless carriers, networks, phones and wholesale operations.

10.   Around this same time, ETNA was formed as a Delaware Corporation, and began

      operation as the Head Quarters for ETNA in the United States.

11.   Defendant approached Plaintiff, an acknowledged key person with regard to Telnicity, and

      offered employment as an operations and finance expert. Plaintiff, based on the terms

      offered, intended and expected to make ETNA his sole employer, and divest from his

      unrelated business once the ETNA work initiated.

12.   On or around February 17th, 2013, the parties executed Consultancy Agreement and Side

      Letter (together “Agreement”).    The terms of the Side Agreement prevail over conflicting


                                                3
       Case 5:18-cv-00902-PRW Document 9 Filed 11/01/18 Page 4 of 19


      terms of the Consultancy Agreement pursuant an express provision of the Side Agreement

      (See Exhibit 2: Side Agreement, Page 1, Bullet Point 4).

13.   In the course of the negotiation of the APA, it was fully and openly disclosed to Defendant

      and ETCC, both by Plaintiff, as well Telnicity, that Plaintiff was the owner of an outside

      fast food franchise unrelated to his full time work for Telnicity. The franchise did not and

      has never competed in any way with Telnicity or the Defendant.

         “Working hours are flexible, but Consultant [Plaintiff] is expected to work full time
         and exclusively for Principle or its affiliates” [Exhibit 1: Consultancy Agreement,
         Bullet Point 7, Page 1 of 6]

         “Parties agree to a fixed fee of US$ 13,625 per month. A 1099 form shall be issued to
         Consultant for these fees” [Exhibit 1: Consultancy Agreement, Bullet Point 1, Page 2
         of 6]

         “Payment of invoices shall be done within 14 days after receipt of the invoice”
         [Exhibit 1: Consultancy Agreement, Bullet Point 3, Page 2 of 6]

         “For eligibility of commission to apply, it has been agreed in the Asset Purchase
         Agreement of January 8, 2013 between Telnicity, LLC at one hand and Elephant Talk
         North America and Elephant Talk Communications Corp. on the other hand. The
         content of the agreed [sic] is well known to the parties. [Exhibit 1: Consultancy
         Agreement, “Commission Structure”, page 2 of 6.]

         “At the Principals discretion, principal reimburses staff when additional expenditure
         over and above the ordinary cost of living is wholly, necessarily and exclusively
         incurred in the performance of company business, in accordance with its policies.
         Any staff member (being employee or consultant) is expected to limit expenses as much
         as possible; … [Exhibit 1: Consultancy Agreement, “Expenses”, page 2 of 6]

         “The Consultant shall not be permitted to accept or negotiate, whether directly or
         indirectly, for its or his/her personal benefit any commission, advantage or gain, in
         any form or under any name whatsoever, from customers or suppliers of the Principal
         or any of its subsidiaries or affiliated companies or the Principal’s parent company,
         except that Consultant remains free to do business with those persons which are the
         Consultants own customers (independent of this Consultancy agreement) and in
         such cases only in connection with the Consultant’s independent (and non
         competing) business.

         “Should the Consultancy Agreement be terminated by the Principal for any reason
         other than (a) any serious or persistent committed breach of any of the obligations
         under the Consultancy Agreement by the Consultant or (b) non-performance,


                                               4
       Case 5:18-cv-00902-PRW Document 9 Filed 11/01/18 Page 5 of 19


         Principal will pay out the remaining term of the contract to the Consultant” [Exhibit
         1: Consultancy Agreement, “General” Bullet Point 4, Page 6 of 6]

         “This Consultancy agreement is subject to the laws of the state of Oklahoma without
         regards to any choice of law argument” [Exhibit 1: Consultancy Agreement,
         “General” Bullet Point 5, Page 6 of 6]


14.   The fast food franchise owned by Plaintiff is in no way providing advice or services in

      relation to U.S. based wireless carriers, networks, phones or wholesale operations. Rather,

      the Franchise provides fried chicken and various prepared food items to mall patrons in a

      single mall in Oklahoma City, Oklahoma. The ownership of the fast food franchise was

      the only stated grounds for “suspension” by Defendants.

15.   The ownership of the Plaintiff’s franchise has not, did not, and does not prevent or limit

      the Plaintiff’s ability to perform full time work in the consulting.   Plaintiff has, at all

      times relevant, hired full time managers and employees to operate the franchise. Plaintiff

      performed full time services for Defendant in compliance with the Agreement.

16.   The Agreement provided for the agreement to commence on closing date of the APA,

      which was anticipated to be March 1, 2013, and shall continue for a period of five years:

           “Of particular importance to Principal [Defendant ETNA] is that Consultant
           remains engaged, as a consultant and in any case in total for at lease five (5) years
           after closing.” (See Side Letter, Page 1, Bullet point 2)

17.   The Express terms of the Side Agreement provide:

           “Should the Consultancy Agreement be terminated by the Principal [Defendant
           ETNA] for any reason other than (a) any serious or persistent committed breach of
           any of the obligations under the Consultancy Agreement by Consultant or (b) non-
           performance, Principal will pay out the remaining term of the contract to consultant.

18.   The Agreement provides for a fixed fee in the amount of THIRTEEN THOUSAND SIX

      HUNDRED TWENTY FIVE DOLLARS ($13,625.00) per month in United States

      currency.



                                               5
       Case 5:18-cv-00902-PRW Document 9 Filed 11/01/18 Page 6 of 19


19.   The Agreement, on its face, provides for total base compensation over sixty months of

      EIGHT HUNDRED SEVENTEEN THOUSAND AND FIVE HUNDRED DOLLARS

      ($817,500.00) (“Base Compensation”) over its five year term.

20.   The Agreement further provides for Commission to be paid in addition to the Base

      Compensation calculated pursuant to specific provisions contained in the APA.         The

      provisions of the APA for such commission are incorporated in the Agreement for this

      purpose.

21.   The Agreement further provides for expense reimbursement to be paid to Plaintiff for

      business expenses.

22.   Plaintiff provided full time services beginning January 8, 2013 and continued up until

      January 31, 2014, at which time Defendant ETNA “suspended” Plaintiff, with no

      explanation, other than the chicken franchise somehow violated the consulting agreement,

      and with no response to Plaintiff’s request to clarification as to Plaintiff’s pay status.

      Plaintiff signed the Agreement in February having already worked for approximately one

      month, been under the control and direction of Defendants, and having been issued

      Defendants’ business cards and operating as Defendants’ employee.

23.   At the time of Defendant ETNA’s ‘suspension’ of Plaintiff, Plaintiff’s total wages earned

      was One Hundred Seventy Three Thousand Six Hundred and Twenty Seven Dollars and

      42/00 ($173,627.42) for January 8, 2013 though January of 2014. Of this amount, One

      Hundred Forty Nine Thousand Eight Hundred and Seventy Five Dollars ($149,875.00)

      was earned and owing under written contract.     At that time Plaintiff had received only

      the sum of Thirty Seven Thousand Five Hundred Dollars ($37,500.00), which was paid

      late. As such, on the date of “suspension” Plaintiff was owed back wages in the amount of

      One Hundred Thirty Six Thousand One Hundred Twenty Seven and 42/100 Dollars


                                              6
       Case 5:18-cv-00902-PRW Document 9 Filed 11/01/18 Page 7 of 19


      ($136,127.42) Plaintiff has not received, and Defendant has refused to pay back wages

      accrued and owing.

24.   During the time of the accumulation of back wages, Defendants, through its officers and

      its agents made constant and continuous excuses for non-payment and numerous promises

      of pending payment. Steven van der Velden, CEO, Chairman of the Board and President

      of Elephant Talk Communications Corporation and Michael Hagens gave assurances to

      Plaintiff that the accruing wages would be paid in full. Promises to pay were verbal as

      well as in writing. The Board of Directors of the ETCC issued a direction that Plaintiff

      was to be paid.      Mr. van der Velden,    as was his common practice, attempted to

      renegotiate the Plaintiff’s contract after Defendant’s nonperformance, and use the

      financial impairment caused by Defendant’s nonperformance to its advantage and benefit.

25.   For the period beginning upon commencement of employment as a consultant, and until

      the present, Defendant has failed and refused to reimburse the business expenses incurred

      and paid by Plaintiff in the course of such employment as a consultant. These payments

      were promised regularly and verbally and in writing.

26.   For the period beginning upon commencement of the Agreement, and until the present,

      Defendants have failed and refused to pay any commission as required under the APA as

      referenced and incorporated in the Agreement.

27.   Defendant ETNA terminated the Agreement without good cause, suspended employment

      of Plaintiff as a Consultant and ceased paying wages in violation of the express terms of

      the Side Agreement.     Defendant never paid back wages then owed or business expense

      reimbursement for Defendants’ business expenses paid up to that time.

28.   Plaintiff performed all duties required under the agreement up to the time the Defendant

      ETCC suspended the Agreement.


                                              7
        Case 5:18-cv-00902-PRW Document 9 Filed 11/01/18 Page 8 of 19


29.   Defendant acted throughout the term of the Agreement, in bad faith and with malice

      toward Plaintiff.

30.   Steven van der Velden on behalf of ETCC and Dane Gasio, on behalf of ETNA, having

      executed the APA, and seized the assets, intellectual property and operations of Telnicity,

      including intellectual property created by Plaintiff, entered into the Agreement with no

      intention to comply with the terms of the Agreement, including assets, operations and

      intellectual property requiring the payment of a commission to Plaintiff.

31.   Defendants, through their employees, agents and attorneys, have harassed, tormented and

      threatened Plaintiff.

32.   Defendants, through its employees, agents and attorney Rubinstein attempted to suborn

      perjury by Plaintiff shortly before his “suspension”. Defendants, by and through their

      employee Michael Hagen, at this time, threatened non-payment of back wages, non

      payment of reimbursable expenses,         an attack on Plaintiff’s character, damage to

      Plaintiff’s financial well-being, unwarranted litigation, and the loss of Plaintiff’s outside,

      unrelated, and non-competing franchise.

33.   Defendants, through their employees, agents and attorneys, have openly and intentionally

      scattered false, libelous and misleading documents in public so as to create false, libelous,

      or misleading impressions of the Plaintiff with his neighbors, members of the community

      and the public.

34.   The CEO of Defendant ETCC, Van der Velden, openly and pointedly stated that ETCC

      never had any intention to comply with the terms and provisions of the Agreement with

      Plaintiff.

35.   Defendants have made no attempt to comply, settle or compensate Plaintiff at any time

      relevant.


                                                8
        Case 5:18-cv-00902-PRW Document 9 Filed 11/01/18 Page 9 of 19


36.   During dates notated, Plaintiff made contact with members of the board of directors

      asking them to compel the Defendant CEO to honor the consulting agreement and pay

      past due amounts. It was determined by the board of directors that the agreement was to

      be honored and the CEO agreed to make the payments but never followed through by

      paying compensation to Plaintiff even after the direction of the board of directors.    The

      CEO did not pay Plaintiff, but did pay others, and used numerous false, deceptive and

      dishonest excuses as to why the payments ordered by the Board where never made to

      Plaintiff.

      FIRST CAUSE OF ACTION: BREACH OF CONTRACT

37.   The allegations of Paragraphs 1 through 36 of Plaintiff’s Petition are hereby incorporated

      herein by this reference, and each as if fully set forth herein.

38.   The parties entered into a valid Agreement to hire the consulting services of Plaintiff,

      including in its terms provisions for confidentiality, non-compete and non-solicitation as

      consideration for employment and pay;

39.   Plaintiff, at all times relevant, performed all services and requirements of the Agreement;

40.   Defendant ETNA has failed and refused to pay Plaintiff as agreed under the Agreement;

41.   Defendant ETCC has failed and refused to pay commission to Plaintiff as agreed under the

      Agreement;

42.   Defendants ETNA AND ETCC have failed and refused to pay Plaintiff reimbursements

      for Defendants business expenses as required and agreed under the Agreement;

43.   The Agreement expressly requires payment for the full term of the Agreement unless the

      Agreement is terminated for cause;




                                                 9
       Case 5:18-cv-00902-PRW Document 9 Filed 11/01/18 Page 10 of 19


44.   Defendant ETNA’s ‘suspension’ without just cause does not relieve Defendant of its duty

      to continue to pay Plaintiff the fixed fee owed pursuant to the Adhesion Contract drafted

      by Defendants ETCC and ETNA;

45.   The Defendants acts and omissions constitute breach of the Agreement;

46.   Defendant ETNA’s refusal to pay amounts owed under the Agreement constitute breach

      of the Agreement;

47.   Defendants actions and omissions constituting breach of contract have harmed and

      damaged the Plaintiffs' in excess of $780,000.00 in unpaid wages, lost wages, lost

      commissions and unreimbursed business expenses.

      SECOND CAUSE OF ACTION: ITENTIONAL INFLICTION OF EMOTIONAL

      DISTRESS

48.   The allegations of Paragraphs 1 through 47 are hereby incorporated herein by this

      reference, and each as if fully set forth herein.

49.   Defendants’ actions and omissions were intentional, wreckless and malicious;

50.   Defendants’ failure to pay amounts owed for labor performed created extreme, outrageous

      and unjustified financial hardship on Plaintiff, and Defendant’s false statements of

      pending payment prolonged and exacerbated Plaintiff’s suffering.

51.   Defendants’ use of their attorneys to harass, badger, threaten and intimidate Plaintiff was

      intentional and expressly intended to create fear, apprehension and concern in the Plaintiff

      and his close relations;

52.   Defendants’ use of agents, employees and attorneys to intimidate, coerce, and badger

      Plaintiff was extreme, unlawful, prolonged and outrageous;

53.   Defendant’s actions and omissions did in fact create fear, intimidation, and emotional

      damage to Plaintiff, and created outrageous financial hardship which itself created severe


                                                 10
       Case 5:18-cv-00902-PRW Document 9 Filed 11/01/18 Page 11 of 19


      and debilitating emotional consequence. Plaintiff has paid for medical treatment and been

      diagnosed with depression, and continues treatment and medical care.           Defendants

      prolonged and exacerbated tortious conduct was extreme, outrageous and shocks the

      conscience;

54.   ETNA’s, by and through the control of ETCC, actions and omissions constituting

      Intentional Infliction of Emotional Distress have harmed and damaged the Plaintiffs' in

      excess of $10,000.00.

THIRD CAUSE OF ACTION: ACTUAL AND CONSTRUCTIVE FRAUD

55.   The allegations of Paragraphs 1 through 54 are hereby incorporated herein by this

      reference, and each as if fully set forth herein.

56.   The Defendants, continuously from the time of the execution of the APA until the

      termination of Plaintiff, gave false, untrue and deceitful assurances of pending or

      forthcoming payments to induce Plaintiff (and others) to continue employment under the

      Agreement. Plaintiff regularly and continuously communicated with Defendants and his

      superiors regarding the issues with pay and failure to pay amounts owed. In fact, it was

      revealed a few months later that Defendant ETCC did not have or allocate sufficient

      money to pay for the operations during the time the APA and Agreement were signed, or

      for months thereafter. ETCC controlled and dominated every respect the operations of

      ETNA, including controlling all bank accounts and transactions. Even when Defendant

      ETCC eventually transferred some funds, the amounts were woefully insufficient to pay

      all Defendant ETNA’s outstanding contractual obligations due at the time of transfer, and

      the transfer occurred only when those obligations were seriously delinquent.

57.   The Defendant ETCC’s and ETNA’s demonstrably false assurances and promises to

      Plaintiff and others that Defendant ETCC would pay operating expenses, including past


                                                 11
       Case 5:18-cv-00902-PRW Document 9 Filed 11/01/18 Page 12 of 19


      due wages to prolong cooperation with key persons, including Plaintiff, involved with

      Telnicity.      Such payments were either never made at all, or never made in the amounts

      promised, and never made in a timely fashion;

58.   Defendant’s utilized the time, efforts and cooperation of unpaid or underpaid employees,

      including the Plaintiff, to facilitate the conversion of Telnicity’s assets, relationships and

      intellectual property to profitable use by Defendants without compensation;

59.   Defendant ETCC provided funds to pay (and partial pay) to some key individuals and

      employees by directing those persons engage specified actions, including opening certain

      bank accounts, but Plaintiff’s conduct of those same procedures, and in strict compliance

      with those same instructions, resulted in no payments made to Plaintiff;

60.   Steven van der Velden and Defendant ETCC knew that Plaintiff relied upon their false

      promises and misleading statements, and continued to work full time, and in full

      cooperation until his suspension despite substantial underpayment of wages and

      reimbursements then due and owing;

61.   Steven van der Velden, as CEO of ETCC and ETNA instructed personnel to withhold or

      deny payments for wages and reimbursements for expenses, while deceitfully stating to

      Plaintiff that payment of past due amounts was being arranged;

62.   Defendant ETCC, by and through its employees, falsely stated to Plaintiff that required

      payments had been made for his benefit, but had been withheld against ETCC’s

      instructions;

63.   Defendant ETNA, at the direction of Steven van der Velden entered into the APA, as well

      as the Agreement with Plaintiff with no intention of complying with its terms, or payment

      amounts promised to Plaintiff in those contracts;




                                               12
       Case 5:18-cv-00902-PRW Document 9 Filed 11/01/18 Page 13 of 19


64.   Plaintiff reasonably relied on the deceitful, malicious, false and misleading statements of

      Defendants ETCC and ETNA, including its Steven van der Velden, its employees, agents

      and attorneys, who are a globally operated, New York Stock Exchange traded company, to

      his detriment and loss;

65.   Defendants’ intended that Plaintiff rely on their fraudulent actions and omissions, and

      intended to deceive and mislead Plaintiff.          Defendants have not at any time made any

      attempt to pay promised back payments or amounts previously promised to be paid.

66.   Plaintiff was damaged as the result of Defendant's actions and omissions in an amount in

      excess of $780,000.00.

      FOURTH CAUSE OF ACTION: DECEIT AND FRAUD IN THE INDUCEMENT

67.   The allegations of Paragraphs 1 through 66             are hereby incorporated herein by this

      reference, and each as if fully set forth herein.

68.   The actions and omissions of Defendant ETNA, which was dominated and controlled by

      Defendant ETCC, and managed, dominated and controlled by the same CEO, was

      intentional and malicious in its actions and omissions.        ETNA, in promising payments

      and entering into contractual agreements which ETCC did not, and never intended to

      comply, calculated to harm Plaintiff as well as others.

69.   Both ETNA and ETCC, capitalizing on Plaintiff Brown’s good faith, by making continued

      false promises and misrepresentations, prolonged and exacerbated the benefits of their

      wrongdoing.

70.   The Defendants, having achieved profitability taken, utilized, converted, transitioned,

      integrated, studied, removed and otherwise utilized for their own purposes and benefits,

      the assets of Telnicity, and all without having paid any money for those assets as agreed.

      Defendant induced the former employees of Telnicity, expressly including the Plaintiff,


                                                 13
       Case 5:18-cv-00902-PRW Document 9 Filed 11/01/18 Page 14 of 19


      through fraudulent employment contracts, to assist Defendants’ efforts to wrongfully take

      and secure those assets for Defendants own profit and benefit.

71.   Plaintiff Brown relied on the promises of payments and false contractual provisions

      drafted by ETCC in his decision to enter into the Agreements and provide consulting

      services and intellectual property.

72.   Plaintiff’s reliance upon the calculated repeated, willful, calculated and intentional

      deceptions of both ETCC and ETNA, including knowing and intentionally issuing false

      promises of forthcoming and pending payments, and pending compliance with contractual

      requirements, was reasonable and an honest extension of Plaintiff’s continuing good faith.

73.   Defendant ETCC, through their officers, agents, employees and attorneys actively

      concealed their dishonest and deceitful intentions despite repeated requests and

      confrontations by Plaintiff. Further, ETCC, by and through its attorneys, demanded

      Plaintiff engage in false, improper and illegal conduct, and provide false testimony, in

      order to falsely deny and wrongfully conceal Defendants’ misconduct with regard to other

      employees and contractors. Further, as proof of the pattern of Defendants’ improper

      practices, Defendant ETNA has already been found liable in one such case due to its

      identical failure and refusal to pay wages and compensation owed to another former

      employee. That judgment remains unsatisfied to this date.

74.   Defendants’ actions and omissions constituting Deceit, and Fraud in the Inducement have

      harmed and damaged the Plaintiffs' in excess of $780,000.00.

      FIFTH CAUSE OF ACTION: ILLEGALITY AND VIOLATION OF OKLAHOMA

      WAGE AND LABOR LAW

75.   The allegations of Paragraphs 1 through 74 are hereby incorporated herein by this

      reference, and each as if fully set forth herein.


                                                 14
       Case 5:18-cv-00902-PRW Document 9 Filed 11/01/18 Page 15 of 19


76.   Plaintiff performed labor for Defendant ETNA as a Consultant and employee;

77.   Plaintiff has not been paid expense reimbursement, salary, fixed fee or commission in

      compliance with Oklahoma Law

78.   Defendants actions and omissions constitute violations of applicable federal and state

      statutes, rules and regulations. Defendant’s actions and omissions were wrongful and

      actionable as violation of Oklahoma Public Policy.

79.   Plaintiff's were damaged as the result of Defendant's actions and omissions in an amount

      in excess of $780,000.

      SIXTH CAUSE OF ACTION: UNFAIR TRADE PRACTICES AND VIOLATION

      OF OKLAHOMA STATUES

80.   The allegations of Paragraphs 1 through 79 are hereby incorporated herein by this

      reference, and each as if fully set forth herein.

81.   Defendants, in violation of 15 Okla. Stat. § 753, knowingly made false or misleading

      representations to Plaintiff, and induced Plaintiff to provide benefits and services in

      relation Defendants’ purchase of the assets of Telnicity;

82.   Defendant ETNA and ETCC each obtained, by misrepresentation, property and the

      proprietary and confidential business information of Plaintiff for wrongful use by

      Defendant;

83.     Defendant ETCC through its wholly owned and controlled subsidiary, knowingly and

      intentionally violated 15 Okla.Stat. § 752 subparts 13, 14, and 16, and Plaintiff is entitled

      under Oklahoma Law to a private action for recovery.

84.   Plaintiff were damaged as the result of Defendant's actions and omissions in an amount in

      excess of $780,000.00 and is entitled to statutory damages, attorney fees and costs.

      SEVENTH CAUSE OF ACTION: PUNANTIVE AND STATUTORY DAMAGES


                                                 15
       Case 5:18-cv-00902-PRW Document 9 Filed 11/01/18 Page 16 of 19


85.   The allegations of Paragraphs 1 through 84 are hereby incorporated herein by this

      reference, and each as if fully set forth herein.

86.   Both ETCC and ETNA have each greatly profited from the relationships and business

      information provided by and created for Defendants by Plaintiff Brown;

87.   The Defendants, capitalizing on Plaintiff Brown’s good faith, have prolonged and

      exacerbated the benefits of their wrongdoing.

88.   The Defendants, having achieved profitability taken, transitioned, integrated, studied,

      removed and otherwise utilized for their own purposes and benefits, the assets of

      Telnicity, and all without having paid any money for those assets as agreed. Defendant

      induced the former employees of Telnicity, expressly including the Plaintiff, through

      fraudulent employment contracts, to assist Defendants’ efforts to wrongfully take and

      secure those assets for Defendants own profit and benefit.

89.   Both Defendants were at all times fully aware of the benefits created by Plaintiff, and

      acted and continue to act to capitalize on its misconduct toward Plaintiff and others.

90.   Both Defendants are and haven been brazen and aggressive in their knowledge of

      wrongdoing, and continue to act to harm Plaintiff and wrongfully withhold payments due

      and owing.

91.   Defendant ETCC had at all times relevant controlled the books, records and conduct of

      ETNA.

92.   ETCC and ETNA, in their acts and omissions, violated Oklahoma Law and Oklahoma

      Public Policy.

93.   The Consultancy Agreement is a contract of adhesion, and contains a “penalty” provision

      expressly in violation of Oklahoma Statute 15 Okla. Stat. §213. [Exhibit 1: Consultancy

      Agreement, “Penalty”, page 5 of 6]


                                                 16
        Case 5:18-cv-00902-PRW Document 9 Filed 11/01/18 Page 17 of 19


94.    The Plaintiff is entitled pursuant to Oklahoma Law to punitive damages as the result of the

       intentional and malicious conduct of the Defendants, or in the alternative, Defendants

       wanton and reckless disregard of the Plaintiffs rights.

       EIGHTH CAUSE OF ACTION: BREACH OF FIDUCIARY DUTY

95.    The allegations of Paragraphs 1 through 94 are hereby incorporated herein by this

       reference, and each as if fully set forth herein.

96.    Defendant ETNA, acting through its officers and directors has a fiduciary duty to

       employees and contractors.

97.    Defendants created a relationship of faith and trust between Defendants and the principals

       of Telnicity by and through the APA, and the purchase of Telnicity’s assets and

       operations. Plaintiff was a principal and key person of Telnicity prior to the purchase.

98.    ETNA, including their officers, employees, agents and attorneys conduct, acts and

       omissions constitute a breach of fiduciary duty;

99.    Plaintiff Brown suffered actual damages, including loss compensation, lost of funds and

       assets paid towards the expenses of Defendants, and loss of commission promised to

       Plaintiff on assets stolen from Telnicity, but created, in whole or in part, by Plaintiff.

100.   The Defendants directly benefited from their wrongful actions and improper omissions;

101.   Plaintiff' was damaged as the result of Defendant's actions and omissions in an amount in

       excess of $10,000 including attorney fees and costs of the action.

       NINETH CAUSE OF ACTION: CONVERSION

102.   The allegations of Paragraphs 1 through 101 are hereby incorporated herein by this

       reference, and each as if fully set forth herein.




                                                  17
        Case 5:18-cv-00902-PRW Document 9 Filed 11/01/18 Page 18 of 19


103.   Defendants by the actions and omissions of its officers, employees, agents, contractors and

       attorneys, held, diverted and converted property, funds and proceeds for the use of assets

       for which compensation was due and owing to Plaintiff;

104.   Defendant, through their employees, officers, employees, contractors, agents and attorneys

       wrongfully obtained, utilized seized and interfered with the intellectual property and

       proprietary information of Plaintiff, and seized a personal computer containing personal

       files and information.

105.   Plaintiff was directly damaged by the loss and theft;

106.   Plaintiff was damaged as the result of Defendants’ actions and omissions in an amount in

       excess of $780,000.00.

       TENTH CAUSE OF ACTION: QUANTUM MERITUM/UNJUST ENRICHMENT

107.   The allegations of Paragraphs 1 through 106 are hereby incorporated herein by this

       reference, and each as if fully set forth herein.

108.   Plaintiff argues in the alterative, that the Agreement is an instrument of fraud, is void, or is

       invalid on the basis of the failure of consideration;

109.   Plaintiff’ conferred in good faith, and in reliance upon an invalid contract, its services and

       have received Plaintiff’s months of services, and contributions to Defendant’s business

       expenses;

110.   Defendant knowingly, intentionally, and willing accepted the labor, efforts, contributions

       and benefits conferred by Plaintiff;

111.   Defendant’s have profited and benefited from the Plaintiff’s efforts, labor and

       contributions of money paid for the expenses of Defendant;

112.   Defendants prolonged, wrongfully induced and continued employment without pay or

       reimbursement is unjust and inequitable under the principals of the laws of Oklahoma.


                                                  18
        Case 5:18-cv-00902-PRW Document 9 Filed 11/01/18 Page 19 of 19


       Defendants have willfully and intentionally refused to relinquish or surrender the assets or

       the fair value of efforts.

113.   Plaintiff acted legally, in good faith and without guile, improper motive, or deceit.

       Plaintiff is entitled the fair value for its services, labor and debts incurred in reliance upon

       the Agreement, loss of use of its assets and loss of profits occasioned by Defendant’s

       prolonged, wrongful and improper conduct;

114.   Defendants utilized false promises, guile and deceit to prolong and induce Plaintiff to

       contribute personal assets to Defendant’s expenses, and to continue work and efforts for

       the direct benefit of Defendant.

115.   Defendants taking, use and continuing use and benefits constitute Unjust Enrichment and

       have harmed and damaged the Plaintiffs' in excess of $98,700 in payment for services and

       in excess of $185,000.00 for amounts paid for deposits, rent and business expenses paid

       on behalf of Defendant.



       WHEREFORE, Plaintiffs prays this honorable Court grant them judgment against

Defendant in the principal amount of in excess of SEVENTY FIVE THOUSAND DOLLARS

plus interest at the contractual rate, all costs of collection including a reasonable attorney fee

pursuant to 12 Okla. Stat. § 936, and such other relief as the Court deems just and equitable.

                                      Respectfully submitted:
                                                                Digitally signed by John Gibson


                                      John    Gibson
                                                                DN: cn=John Gibson, o=John M. Gibson, Attorney
                                                                at Law, ou=Attorney,

                                      _______________________________
                                                                email=john.michael.gibson@me.com, c=US
                                                                Date: 2018.11.01 08:33:20 -06'00'

                                      John M. Gibson, OBA #16058
                                      Attorney for Plaintiff.
                                      13008 Amberwood Place
                                      Edmond, OK 73013
                                      (214) 783-7183
                                      (972) 421-1885 (Facsimile)



                                                 19
